DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “the insulation layer completely covers the first side of the ceramic substrate with the resistance element arranged thereon, and the first or the second region not covered by the insulation layer are arranged at least in some regions on the ceramic substrate…”  It is unclear if the insulation layer “completely covers” or partially covers the first side of the ceramic substrate, and if partial, what percentage of the first side of the substrate is covered.    
Regarding claims 24 and 26, the phrase “adapted for wedge bonding” and “adapted for measuring a temperature” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17-22 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flassayer et al., US Pat. 5,111,179.
Regarding claims 15 and 28, Flassayer teaches a resistor component for surface mounting on a printed circuit board (see Abstract; chip resistor mounted to a printed circuit board), comprising: 
a ceramic substrate 1 (aluminum oxide; col. 4, line 13) with a first side and an opposite second side (upper and lower surfaces), wherein a sinterable metallization (layers 8 and/or 9 on the lower surface of the substrate; col. 4, lines 45-55) is at least in some regions arranged on the second side (on the lower surface of the substrate); 
a resistance element 3 (col. 4, lines 29-33) comprising a metal layer arranged at least in some regions on the first side of the ceramic substrate with a first connection and a second connection (see figure 2 for the resistor connection to the left and to the right of the substrate); 
an insulation layer (comprising of 2 and/or 6) arranged at least in some regions on the resistance element and the ceramic substrate, wherein a first region 5 on the first connection and 
a first contact pad (comprising of layers 8 and/or 9 on the upper surface of the substrate) which electrically contacts the first connection via the first region (left side of the substrate), and a second contact pad which electrically contacts the second connection via the second region (right side of the substrate); 
wherein the first contact pad (left side layers 8 and/or 9) at least in some regions covers a first surface region of the insulation layer (see figures 5 and 6) and the second contact pad (right side layers 8 and/or 9) at least in some regions covers a second surface region of the insulation layer, and the first and the second contact pads are arranged spatially separated from one another on the insulation layer (see figure 6).
Regarding claims 17 and 18, Flassayer teaches the resistor component, wherein the first and the second surface regions at least in some regions cover a surface of the insulation layer which runs parallel and/or perpendicular to the first side of the ceramic substrate with the resistance element arranged thereon (parallel being from front to back of the substrate and perpendicular being left to right of the substrate; see figures 5 and 6).
Regarding claim 19, Flassayer teaches the resistance element, wherein the first or the second region (7; see figure 4) not covered by the insulation layer (layers 2 and/or 6) are designed in the form of an opening (region not covered is interpreted as an opening) in the material of the insulation layer.
Regarding claim 20, Flassayer teaches the resistor component, wherein the first and the second regions (regions 7 in figures 5 and 6) not covered by the insulation layer are arranged on 
Regarding claim 21, Flassayer teaches the resistor component, wherein the insulation layer (composed of layer 2 and/or 6) completely covers (except for the exposed portion for the first and/or second region 7; see figure 4) the first side of the ceramic substrate 1 with the resistance element arranged thereon, and the first or the second region not covered by the insulation layer are arranged at least in some regions on the ceramic substrate perpendicular to the first side of the ceramic substrate, and each of the first and the second connection is arranged on one of two opposite ends of the ceramic substrate perpendicular to the first side of the ceramic substrate (the insulation and/or the resistor in a perpendicular direction and/or having a height perpendicular to the first surface of the substrate; see figures 5 and 6).
Regarding claim 22, Flassayer teaches the resistor component, wherein the ceramic substrate has a maximum length of 10 mm, a maximum width of 5 mm and a maximum height of 3 mm (2-3 mm in length, 2-3 mm in width and 02.-0.6 mm in height; see col. 4, lines 13-20).
Regarding claim 25, Flassayer teaches the resistor component, wherein the sinterable metallization comprises a silver-palladium metallization, and/or the ceramic substrate comprises an Al2O3 ceramic (aluminum oxide; see col. 4, lines 13-14).
Regarding claim 26, Flassayer teaches the resistor component, wherein the metal layer comprises a structuring, a PT100 or PT1000 resistance element, a thin Pt thin layer or thick layer resistance element with trimming section (resistor having a thickness of 2-10 micrometers; see col. 4, lines 29-31), and which is adapted for measuring a temperature (Flassayer teaches that “the value of the resistance chip will be practically constant in time and under temperature variations during use.”  Thus, is adapted for temperature sensing and/or measuring.), and 
Regarding claim 27, Flassayer teaches the resistor component, wherein the metal layer comprises a material having a temperature coefficient of less than 500 ppm/K at room temperature (see col. 2, lines 20-23 and col. 3, lines 3-7), and metal alloys containing chromium, nickel, iron, zinc, silver or palladium (resistive material includes Ni-Cr; see col. 4, line 29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flassayer in view of Smith et al., US Pat. 7,190,252.
Regarding claim 16, Flassayer teaches the claimed invention except for the first and the second surface regions together cover at least 70% of a total surface of the insulation layer on the first side of the ceramic substrate.

It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Smith with Flassayer, since having a larger and/or longer first and second surface region increases the mounting strength of the chip resistor.     

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flassyer in view of Tani et al., US Pat. 5,294,910.
Regarding claim 23, Flassayer teaches the claimed invention except for the insulation layer comprises a glass or glass ceramic material.
Tani teaches a chip resistor (see figure 1), where an insulation layer 17 over the substrate 11 being composed of glass (see col. 4, lines 3-5) for completely overlapping the meandering resistor 15 (col. 4, lines 55-63). 
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Tani with Flassayer, since the glass coating provides a complete overlapping over the resistive layer to provide a better protection.  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flassayer.
Regarding claim 24, Flassayer teaches the resistor component, wherein the first and the second surface regions are adapted for wedge bonding of aluminum thick wire (see col. 6, lines 40-49).  Flassayer, however, does not teach the aluminum wire having a diameter greater than or equal to 25 um.
.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wyatt et al., Abe et al., Matsumoto et al., Yoneda, Park et al., and Tanaka et al. teach surface mount resistor devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833